DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 23 December 2021 has been entered.  Claims 1-17 remain pending in the application.  Claims 10-17 were previously withdrawn as being directed to a nonelected invention.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 7 December 2021.  Upon further consideration, the amended claims are still anticipated by the prior art as explained in detail below.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al. (US 2014/0120251).
Regarding claim 1, Grimm teaches a system (10) for applying and removing surface markings to and from a surface (par. 2 - the system can paint markings on a surface, or paint over existing markings to remove them), the system comprising: 
a vehicle (par. 83; fig. 1) comprising a spray system (14/16/18/20/24) wherein the spray system comprises at least one of a marking fluid (par. 46), a marking fluid container (18), a removal fluid (par. 73 - “a plurality of different paints”), a removal fluid container (par. 74 - the fluid supplies for each of passages 300, 302, 304, 306, 308), a foam generator (390, see par. 77 - “the mixing passage 390…may include any suitable features and/or have any suitable configuration that facilitates and/or enhances mixing”), and a manifold (16); 

a plurality of spray nozzles (14) coupled to the manifold (fig. 1), each spray nozzle being in fluid communication with the manifold (fig. 1), wherein when the poppet in any of the plurality of valves is moved to the opened position, marking fluid or removal fluid flows from the valve cavity of each opened valve of the plurality of valves into the respective spray nozzle in the plurality of spray nozzles (par. 48); 
wherein each spray nozzle in the plurality of spray nozzles is in fluid communication with the foam generator configured to generate a foaming carrier of mono-dispersed emulsions from two immiscible fluids, wherein one of the two immiscible fluids is the marking fluid, the removal fluid, and combinations thereof (par. 77 - since the foam generator is able to “ensure proper mixing” of the fluids it will be capable of performing the recited function); and 
a positioning system comprising a controller (22) communicatively coupled to the plurality of valves (par. 48), foam generators (fig. 1), and at least one sensor (28), wherein the controller is configured to independently control the operation of each valve in the plurality of valves so as to regulate the flow of marking fluid and removal fluid supplied to each spray nozzle in the plurality of spray nozzles (par. 48), wherein the flow of marking fluid and removal fluid supplied to each spray nozzle in the plurality of spray nozzles is regulated (par. 50, 51) such that the marking fluid and removal fluid is discharged through the foam generator to generate a desired penetration depth of the surface marking or removal fluid into an area of the surface being marked or cleaned, and wherein the 
Regarding claim 2, Grimm teaches the system described regarding claim 1, and wherein the vehicle is at least one of a manual push carrier, a golf cart like apparatus, a riding lawn mower type apparatus, an unmanned robot, and an autonomous vehicle (par. 83).
Regarding claim 3, Grimm teaches the system described regarding claim 1, and wherein the marking fluid comprises at least one of dispersants, thickeners, emulsion polymers, acrylic emulsion polymers, styrene acrylics, vinyl acrylics, acetates, crosslinkers, paint, and colorants (par. 46).
Regarding claim 4, Grimm teaches the system described regarding claim 1, and wherein the surface comprises at least one of a natural turf, an artificial turf, a plant, plant-like matrix, and a solid surface (par. 44).
Regarding claim 5, Grimm teaches the system described regarding claim 1, and wherein the foaming carrier comprises a solution of the primary active agent, a compatible surfactant, a mixture of surfactants, enhancing agents, secondary active agents, and mixtures thereof (par. 77 - since the foam generator is able to “ensure proper mixing” of the fluids to be capable of performing the recited function of generating the foaming carrier, it is also capable of forming the foaming carrier comprising the elements recited above).
Regarding claim 6, Grimm teaches the system described regarding claim 5, and wherein the primary active agent comprises organic acids, inorganic acids, aldehydes, ketones, simple straight chain mono-functional alcohols, mono- functional ethers, esters, organic bases, alkali metal hydroxides, carbonates and silicates, oxidizing agents and bleaching agents, terpenes, mixtures of a surfactant and a chelating agent, topically applied liquid medications and disinfectants, commercially formulated liquid 
Regarding claim 7, Grimm teaches the system described regarding claim 5, and wherein the primary active agent comprises methyl alcohol, ethyl alcohol, propyl alcohol, butyl alcohol, dimethyl ether, methyl ethyl ether, diethyl ether, methyl acetate, ethyl acetates, propyl acetate, amyl acetate, and mixtures thereof (par. 77 - since the foam generator is able to “ensure proper mixing” of the fluids to be capable of performing the recited function of generating the foaming carrier, it is also capable of forming the foaming carrier comprising the primary active agents recited above).
Regarding claim 8, Grimm teaches the system described regarding claim 1, and wherein the positioning system comprises a data interface for receiving print data for a drawing pattern (par. 55), a receiver for determining a location of the nozzles (par. 52), a geographical drawing converter for using a geographical reference location for converting the print data to geographical mark locations (par. 56; fig. 2), and a location comparator for detecting a location match when the location matches one of the geographical mark locations (par. 58) and generating a control signal when the location match is detected (par. 58).
Regarding claim 9, Grimm teaches the system described regarding claim 1, and wherein the at least one sensor comprises a global positioning satellite receiver, a visioning system receiver, a laser receiver, a sonar receiver, and radar receiver (par. 52).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752